Filed 9/15/22
                         CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                 DIVISION ONE

                             STATE OF CALIFORNIA



 PATRICIA FLORES et al.,                    D078501

         Plaintiffs and Appellants,

         v.                                 (Super. Ct. No. 37-2017-
                                            00049108-CU-PA-CTL)
 CITY OF SAN DIEGO,

         Defendant and Respondent.


       APPEAL from a judgment of the Superior Court of San Diego County,
Randa Trapp, Judge. Reversed and remanded for further proceedings.
       Denning Moores, Christina M. Denning and Brian M. Cook for
Plaintiffs and Appellants.
       Mara W. Elliott, City Attorney, George F. Schaefer, Assistant City
Attorney, and Stacy J. Plotkin-Wolff, Deputy City Attorney, for Defendant
and Respondent.
                                        I.
                               INTRODUCTION
      Appellants Patricia Flores and Angelica Sanchez appeal from a
judgment entered after the trial court granted summary judgment in favor
defendant City of San Diego (the City).
      Flores and Sanchez sued the City for wrongful death and negligence,
respectively, in connection with the death of William Flores, who was
operating a motorcycle that was the subject of a police vehicle pursuit when

he crashed and was killed.1 The City moved for summary judgment on the
ground that it is immune from liability under the grant of immunity provided
for in Vehicle Code section 17004.7 (section 17004.7). Section 17004.7 grants
immunity to an agency, shielding the agency from liability for collisions
involving vehicles being pursued by peace officers, if the agency “adopts and
promulgates a written policy on, and provides regular and periodic training
on an annual basis for, vehicular pursuits . . . .” (§ 17004.7(b)(1); see Ramirez
v. City of Gardena (2018) 5 Cal.5th 995, 997 (Ramirez).)
      On appeal, appellants contend that the trial court erred in granting
summary judgment, arguing that a number of the court’s legal conclusions
are erroneous and that the court failed to acknowledge that there remain
material facts in dispute as to whether the City is entitled to immunity under
section 17004.7. Specifically, appellants raise the following contentions:
(1) The trial court failed to apply California Code of Regulations, title 11,
section 1081, which includes certain standards that govern the required
training on vehicle pursuits, including an annual one-hour minimum time



1     William Flores was Flores’s son and Sanchez’s boyfriend. Although
Flores and Sanchez originally filed separate actions, the two actions were
consolidated in the trial court.
                                        2
requirement; (2) A triable issue of material fact remains as to how many
SDPD officers actually watched the vehicle pursuit training video in full, and
this unresolved factual question means that the court could not conclude that
the City met the training requirement set out in section 17004.7; (3) The trial
court failed to consider that the City’s vehicle pursuit policy “is defective as a
matter of law” because the policy did not, “include[ ] a provision stating,
‘[s]upervisory responsibility shall include management and control of a
pursuit’ ”; (4) The trial court erred by “not continuing the hearing or denying
the motion for summary judgment because facts essential to justify
opposition to the motion may exist but could not be obtained because of the
City’s refusal to produce [certain] evidence” (some capitalization omitted);
(5) To the extent the trial court relied on Government Code section 815.2 in
ruling on the motion for summary judgment, the court erred; and (6) Under
the authority of Ramirez, supra, 5 Cal.5th 995, the trial court was required to
determine that the City had “meaningfully implement[ed]” its pursuit policy
before concluding that the City was entitled to immunity under section
17004.7, but the court failed to address this issue and therefore erred in
ruling that immunity applied.
      We conclude that the vehicle pursuit policy training required by section
17004.7 must meet certain basic standards that are set forth in California
Code of Regulations, title 11, section 1081,2 as adopted by the Commission on
Peace Officer Standards and Training (the POST Commission), including the
annual one-hour minimum time standard set out in that regulation, before a
governmental entity is entitled to immunity under the statute. Not only did
the City fail to present undisputed evidence that the training it provided in


2     Subsequent references to Title 11 of the California Code of Regulations
shall be cited in text as “Regulation” followed by the section number.
                                        3
the year prior to the incident at issue met the annual one-hour standard, but
the City failed to dispute the fact, put forth by appellants, that the training
implemented by the City comprised a single video of less than half the
required one-hour duration.
      In the absence of training that met the standards imposed by
Regulation 1081, as required by section 17004.7, the City is not entitled to
immunity under that statute, as a matter of law.3 Summary judgment in
favor of the City was therefore erroneously granted, and the judgment must
be reversed.
                                       II.
               FACTUAL AND PROCEDURAL BACKGROUND
A. Factual background
      1. The vehicle pursuit
      At approximately 9:30 a.m. on March 26, 2017, a San Diego Police
Department (SDPD) officer was monitoring an intersection in the City of San
Diego because the SDPD had received citizen complaints of speeding
motorists in the area. While stopped at a red light in a marked patrol car,
the officer observed a motorcycle traveling southbound on Murray Ridge
Road and approaching a light that was cycling from green to red. The
motorcyclist accelerated through the light after it turned red.
      The officer turned to follow the motorcycle with the intention of pulling
the driver over. The officer activated his emergency lights and siren.
However, the motorcyclist did not pull over, and instead accelerated to a
speed of 50 miles per hour in a 35 miles per hour speed zone. The officer



3      Given our conclusion that the City has not demonstrated its
entitlement to section 17004.7 immunity, we need not consider appellants’
alternative arguments challenging the court’s summary judgment ruling.
                                        4
advised a dispatcher that the motorcyclist was attempting to evade the officer
and was traveling southbound on Murray Ridge Road.
      The officer continued to pursue the motorcyclist, who eventually
merged onto southbound Interstate 805 and accelerated to over 100 miles per
hour. The officer apprised a dispatcher of his location, the level of traffic on
the freeway, and the speed of the motorcycle.
      The officer momentarily lost sight of the motorcyclist, but then
observed him again and continued the pursuit. After losing sight of the
motorcyclist a second time, the officer terminated the pursuit. The officer did
not notify a dispatcher that he had terminated the pursuit because he was
responding to a competing high priority radio call regarding a knife threat.
      In the meantime, a second SDPD officer had been waiting along the
side of Interstate 805 for the pursuit to reach his location. The second officer
observed a motorcycle in the number one lane that appeared to be traveling
at a high rate of speed. The officer entered the freeway, moved into the
number three lane and activated his emergency lights. The motorcyclist
slowed down and pulled alongside the officer on the driver’s side of the police
vehicle. The officer saw that the driver of the motorcycle was a male, and
that he had a female passenger on the motorcycle with him. Both the driver
and the passenger looked at the officer, who motioned for them to pull over.
Instead of pulling over, the driver of the motorcycle proceeded to flee.
      At some point the motorcyclist exited the freeway. The second
pursuing officer observed the motorcyclist proceed through a red light.
Although the officer continued to pursue the motorcyclist, the motorcyclist
was able to increase the distance between the motorcycle and the officer by
more than two blocks. The officer advised a dispatcher that the motorcyclist
was headed eastbound on Plaza Boulevard. A few seconds later, the


                                        5
motorcyclist swerved left into a Firestone Tire Store parking lot and lost
control of the motorcycle. The passenger was thrown from the motorcycle,
and the motorcyclist crashed the motorcycle into a retaining wall. The
motorcyclist was determined to be William Flores; he died at the scene.
      2. Evidence regarding the City’s vehicle pursuit policy and training
      Shelley Zimmerman was Chief of Police for the SDPD from March 2014
until March 2018. In that role, she oversaw the policies and procedures of
the SDPD and routinely discussed police pursuits with her assistant chiefs.
In 2016, Chief Zimmerman reviewed and adopted the SDPD Policy Manual,
which included Department Policy 1.03 entitled “Pursuit Policy.” Policy 1.03
refers SDPD officers to SDPD Pursuit Procedure 1.03. Also in 2016, SDPD
Pursuit Procedure 1.03 (“Pursuit Procedure”) was amended. Chief
Zimmerman agreed with the 2016 changes to the Pursuit Procedure and her
Executive Assistant Chief, David Ramirez, approved the changes on her
behalf.
      At the time of the pursuit at issue in this case, the SDPD written policy
for preserving safety during vehicle pursuits included specific guidelines from
the Commission on Peace Officers Standards and Training (POST
commission) governing (a) when to initiate pursuits, including the factors to
consider when deciding to initiate a pursuit; (b) the number of pursuing
vehicles that may be involved; (c) when and how to use air support;
(d) communications and coordination procedures; (e) supervisors’ roles and
inter-jurisdictional considerations; (f) driving tactics; and (g) the factors to
consider in deciding whether to continue or terminate a pursuit. The written
vehicle pursuit policy also required officers to read the policy and certify that
they had received, read and understood the policy.




                                         6
      Since 2014 or 2015, SDPD utilized a training video to train its officers
annually on the vehicle pursuit policy adopted by the SDPD. The training
video used during the 2016 training period, which was the training period
cycle prior to the incident at issue in this case, was 25 minutes 50 seconds in
length. The video was produced by the SDPD and retained in MP4 format;
the video was loaded onto the City’s learning website for delivery to officers.
On an annual basis, SDPD would issue a Department Order, through which
it ordered each SDPD officer to watch the video and complete and sign an
attestation form.
      Beginning in 2016, SDPD officers were instructed to access the video by
using their SuccessFactors account.4 Supervisors were tasked with
responsibility for ensuring that their officers watched the training video. The
SuccessFactors program does not have the capacity to track the amount of
time a person spends watching a training video that is loaded into the system
in MP4 format. The program is able to track the amount of time that each
officer is logged into the system prior to clicking a button on the screen that
indicates that the officer has viewed the content of the video (the “I agree”
button).
      Evidence demonstrated that the protocol in place between 2014 or 2015
and the four to five years after that was that a “supervisor would play the
videos for [a group of] subordinates on the computer screen,” and there was a
“big screen” available for use to watch training videos. There was also some
evidence that, at times, an officer might watch the video alone rather than in
a group setting. The system would permit an officer to log into the system,
click the “I agree” button, and watch the video after clicking on the button.
Because of the manner in which the system recorded the time spent logged


4     SuccessFactors is the name of the City’s learning management system.
                                        7
into the system before clicking on the “I agree” button, if an officer clicked the
button before watching the video, the system would record that the officer
had spent only a few seconds “watching” the training video, even if the officer
had, in fact, watched the entire video.
      Shannah Oliveras, the Training Coordinator with the In-Service
Training Unit of the SDPD, audited the training files of 1,829 sworn
personnel employed by the SDPD; according to Oliveras, after subtracting out
some of the files that Oliveras determined were inapplicable to the question
at hand or files that were missing, she concluded that at least 89 percent of
SDPD officers had complied with the attestation requirement in 2016.5
B. Procedural background
      1. Underlying proceedings
      Flores filed a wrongful death complaint in December 2017. Sanchez
filed a complaint alleging a claim for negligence in March 2018. The trial
court consolidated the two actions on May 23, 2018.
      Approximately a year later, in May 2019, the City filed a motion for
summary judgment, arguing that it was immune from liability under section
17004.7. The hearing was continued several times to permit appellants to
complete additional discovery and also as a result of Covid-related
restrictions. The trial court heard the matter on October 23, 2020, and issued



5     Oliveras subtracted from the 1,829 officers those “recruits to the
academy or [those] who graduated from the academy in February 2017 or
sooner,” as well as the 226 individuals for whom she was unable to find
training files. According to Oliveras, her inability to locate a training file for
an individual could have been the result of the individual having had a
“name change[ ], [or] having retired or terminated their employment.”
Including the files that Oliveras was unable to locate would produce an
attestation compliance rate of 77.73 percent.

                                          8
a final ruling on the motion for summary judgment on November 12, 2020.
The court entered judgment in favor of the City on December 9, 2020.
      Appellants filed a timely notice of appeal.
                                      III.
                                DISCUSSION
      Appellants contend that the trial court erred in granting summary
judgment because the City’s promulgation of its vehicle pursuit policy and
the training related to that policy did not comply with section 17004.7. We
agree with one of appellants’ contentions and conclude that the judgment
must therefore be reversed.6



6      On June 21, 2021, appellants filed a request that this court take
judicial notice of the following four documents, which we identify by the titles
provided by appellants: (1) “Proposed text of the amendment to California
Code of Regulations, title 11, section 1081(22) (‘CCR 1081’):
https://post.ca.gov/Portals/0/post_docs/regulationnotices/2007/2
007-02ProposedLanguagePartI.pdf”; (2) “Notice of proposed regulatory action
of the amendment to CCR 1081:
https://post.ca.gov/Portals/0/post_docs/regulationnotices/2007/2
007-02.pdf”; (3) “Initial statement of reasons for the amendment to CCR
1081:https://post.ca.gov/Portals/0/post_docs/regulationnotices/2007/2
007-02InitialStatementReasons.pdf”; (4) “POST’s frequently asked questions
Web page concerning, ‘What are the minimum hours for [pursuit] training?’
POST’s answer to that questions is as follows: ‘Commission Regulation 1081
states that the training has to be at least (1) hour in duration.’:
https://post.ca.gov/Vehicle-Pursuit-Guidelines-FAQs.”
       On October 20, 2021, the City filed a request that this court take
judicial notice of the following four documents, which we identify by the titles
provided by the City: (1) “City of San Diego and National City Boundary
Map”; (2) “Defendant City of San Diego’s Responses to Plaintiff Patricia
Flores’ Request for Production of Documents and Tangible Things (Set One)”;
(3) “Defendant City of San Diego’s Response to Requests for Admissions from
Patricia Flores (Set Two)”; (4) “Defendant City of San Diego’s Responses to
Plaintiffs Patricia Flores and Angelica Sanchez’s Requests for Production of
Documents (Set Five).”
                                       9
A. Legal standards pertaining to a motion for summary judgment
      Code of Civil Procedure section 437c, subdivision (c) provides that
summary judgment is to be granted “if all the papers submitted show that
there is no triable issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.” (Code Civ. Proc., § 437c, subd. (c).)
      A defendant “moving for summary judgment bears an initial burden of
production to make a prima facie showing of the nonexistence of any triable
issue of material fact.” (Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th
826, 850 (Aguilar).) A defendant may meet this burden either by showing
that one or more elements of a cause of action cannot be established or by
showing that there is a complete defense. (Ibid.; Code Civ. Proc., § 437c,
subd. (p)(2).) If the defendant’s prima facie case is met, the burden shifts to
the plaintiff to show the existence of a triable issue of material fact with
respect to that cause of action or defense. (Aguilar, supra, 25 Cal.4th at
p. 850; Code Civ. Proc., § 437c, subd. (p)(2).) “[T]o meet that burden, the
plaintiff ‘. . . shall set forth the specific facts showing that a triable issue of
material fact exists as to that cause of action . . . .’ ” (Merrill v. Navegar, Inc.
(2001) 26 Cal.4th 465, 476–477.)
      “ ‘The purpose of a summary judgment proceeding is to permit a party
to show that material factual claims arising from the pleadings need not be
tried because they are not in dispute.’ [Citation.] ‘The function of the
pleadings in a motion for summary judgment is to delimit the scope of the



      We conclude that the documents for which judicial notice has been
sought by the parties are not necessary to our determination of the issue that
we ultimately conclude requires reversal of the trial court’s judgment. We
therefore deny both parties’ requests for judicial notice as “unnecessary to
resolution of the issues on appeal.” (Animal Legal Defense Fund v. LT Napa
Partners LLC (2015) 234 Cal.App.4th 1270, 1276, fn. 5.)
                                          10
issues: the function of the affidavits or declarations is to disclose whether
there is any triable issue of fact within the issues delimited by the pleadings.’
[Citations.] The complaint measures the materiality of the facts tendered in
a defendant’s challenge to the plaintiff’s cause of action. [Citation.]” (FPI
Development, Inc. v. Nakashima (1991) 231 Cal.App.3d 367, 381.)
       In reviewing a grant of summary judgment, we conduct an
independent review to determine whether there are triable issues of material
fact and whether the moving party is entitled to judgment as a matter of law.
(Code Civ. Proc., § 437c, subd. (c); Aguilar, supra, 25 Cal.4th at p. 843.) We
apply the same standards as the trial court—i.e., a defendant must show that
at least one element of the plaintiff’s cause of action cannot be established, or
that there is a complete defense to the cause of action, and if such a showing
is made, the burden then shifts to the plaintiff to show that there is a triable
issue of material fact as to that issue. (Code Civ. Proc., § 437c, subds. (o),
(p)(2); see Alex R. Thomas & Co. v. Mutual Service Casualty Ins. Co. (2002)
98 Cal.App.4th 66, 72.) We construe the moving party’s evidence strictly, and
the nonmoving party’s evidence liberally, in determining whether there is a
triable issue. (Alex R. Thomas, at p. 72.)
B. The immunity authorized under section 17004.7
      “[Vehicle Code] section 17001 creates a statutory exception to public
entities’ general tort immunity: ‘A public entity is liable for death or injury to
person or property proximately caused by a negligent or wrongful act or
omission in the operation of any motor vehicle by an employee of the public
entity acting within the scope of his employment.’ ‘Section 17004.7 in turn
limits the liability that [Vehicle Code] section 17001 otherwise permits by
affording immunity to public agencies that adopt and implement appropriate
vehicle pursuit policies.’ ” (Ramirez, supra, 5 Cal.5th at p. 999.)


                                        11
      Subdivision (a) of section 17004.7 clarifies that the immunity provided
in this statute is in addition to other available potential immunity, and also
indicates that an agency has discretion whether to adopt a vehicle pursuit
policy that meets the requirements of section 17004.7:
         “The immunity provided by this section is in addition to
         any other immunity provided by law. The adoption of a
         vehicle pursuit policy by a public agency pursuant to this
         section is discretionary.”

      Subdivision (b) of section 17004.7 sets forth the specific requirements
that an agency must meet in order to be entitled to the immunity granted by
the provision:
         “(1) A public agency employing peace officers that adopts
         and promulgates a written policy on, and provides regular
         and periodic training on an annual basis for, vehicular
         pursuits complying with subdivisions (c) and (d) is immune
         from liability for civil damages for personal injury to or
         death of any person or damage to property resulting from
         the collision of a vehicle being operated by an actual or
         suspected violator of the law who is being, has been, or
         believes he or she is being or has been, pursued in a motor
         vehicle by a peace officer employed by the public entity.

         “(2) Promulgation of the written policy under paragraph
         (1) shall include, but is not limited to, a requirement that
         all peace officers of the public agency certify in writing that
         they have received, read, and understand the policy. The
         failure of an individual officer to sign a certification shall
         not be used to impose liability on an individual officer or a
         public entity.”7

7     As the court in Riley v. Alameda County Sheriff’s Office (2019)
43 Cal.App.5th 492 (Riley), explained, section 17004.7 was amended in 2005
in order to ensure that agency vehicle pursuit policies were not simply being
adopted as mere formalities:
         “In 2005, section 17004.7 was amended to its current form,
         partially in response to a Court of Appeal decision that
                                       12
      Subdivision (c) of section 17004.7 contains “detailed requirements” for
pursuit policies. (Ramirez, supra, 5 Cal.5th at p. 999, fn. 1.) The section
specifies 12 “minimum standards” that “[a] policy for the safe conduct of
motor vehicle pursuits by peace officers shall meet . . . .” (§ 17004.7,

subd. (c).)8


          observed that the statute granted ‘a “get out of liability free
          card” to public entities that go through the formality of
          adopting such a policy. There is no requirement the public
          entity implement the policy through training or other
          means. Simply adopting the policy is sufficient under the
          current state of the law.’ (Nguyen v. City of Westminster
          (2002) 103 Cal.App.4th 1161, 1168, 127 Cal.Rptr.2d 388
          (Nguyen); see also Ramirez, supra, 5 Cal.5th at pp. 999–
          1000, 236 Cal.Rptr.3d 374, 422 P.3d 1022; Stats. 2005,
          ch. 485, § 11, pp. 3825–3827 (2005-2006 Reg. Sess.); Sen.
          Com. on Judiciary, Analysis of Sen. Bill No. 719 (2005–
          2006 Reg. Sess.) as amended May 5, 2005, at p. 7
          [discussing Nguyen]; Sen. Com. on Pub. Safety, Analysis of
          Sen. Bill No. 719 (2005–2006 Reg. Sess.) as amended Apr.
          21, 2005, at p. M [same].) In Ramirez, at page 1000, 236
          Cal.Rptr.3d 374, 422 P.3d 1022, the California Supreme
          Court observed that ‘[t]he current section 17004.7 does
          contain requirements that the public entity implement the
          policy through training and other means to ensure it is not
          a mere formality.’ The 2005 amendments also
          substantially expanded the list of minimum standards in
          Section 17004.7, subdivision (c). (Stats. 2005, ch. 485, § 11,
          pp. 3825–3827.)” (Riley, at pp. 501–502.)

8     “ ‘The requirement of adoption of a written policy [that] complies with
section 17004.7, subdivision (c) obviously was intended to provide entity
control over the pursuing officers during a pursuit. [Citation.] The
requirement of entity control, we believe, in turn was intended to reduce the
number and frequency of unreasonably dangerous pursuits and the resulting
accidents.’ ” (Riley, supra, 43 Cal.App.5th at p. 501, quoting Payne v. City of
Perris (1993) 12 Cal. App.4th 1738, 1747.)
                                        13
      Of particular importance with respect to the issues raised in this
appeal, subdivision (d) of section 17004.7 defines what is meant by the phrase
“regular and periodic training” as used in subdivision (b). Subdivision (d)
provides that “regular and periodic training” means “annual training that
shall include, at a minimum, coverage of each of the subjects and elements
set forth in subdivision (c) and that shall comply, at a minimum, with the
training guidelines established pursuant to Section 13519.8 of the Penal
Code.” (§ 17004.7, subd. (d), italics added.)
      Subdivision (e) of section 17004.7 expresses the Legislature’s
determination that while any vehicle pursuit policy adopted by an agency
must, at a minimum, meet the standards set out in subdivision (c), a vehicle
pursuit policy may go further in restricting or limiting vehicle pursuits:
         “(e) The requirements of subdivision (c) represent minimum
         policy standards and do not limit an agency from adopting
         additional policy requirements. The requirements in
         subdivision (c) are consistent with the 1995 California Law
         Enforcement Vehicle Pursuit Guidelines developed by the
         Commission on Peace Officer Standards and Training

       Among the “minimum standards” that a policy must meet are that the
policy “[d]etermine under what circumstances to initiate a pursuit,” including
“defin[ing] a ‘pursuit,’ articulat[ing] the reasons for which a pursuit is
authorized, and identify[ing] the issues that should be considered in reaching
the decision to pursue,” and that the policy “should also address the
importance of protecting the public and balancing the known or reasonably
suspected offense, and the apparent need for immediate capture against the
risks to peace officers, innocent motorists, and others to protect to public.”
(§ 17004.7, subd. (c)(1).) Another standard that a policy must meet is that it
“[d]etermine when to terminate or discontinue a pursuit,” including
considering “[f]actors” such as “[o]ngoing evaluation of risk to the public or
pursuing peace officer,” “[t]he protection of the public . . . ,” “[v]ehicular or
pedestrian traffic safety and volume,” “[w]eather conditions,” “[t]raffic
conditions,” “speeds,” “[a]vailability of air support,” and “[p]rocedures when
an offender is identified and may be apprehended at a later time or when the
location of the pursuit vehicle is no longer known.” (§ 17004.7, subd. (c)(9).)
                                       14
          pursuant to Section 13519.8 of the Penal Code that will
          assist agencies in the development of their pursuit policies.
          Nothing in this section precludes the adoption of a policy
          that limits or restricts pursuits.”9

       Finally, subdivision (f) of section 17004.7 clarifies that the
determination as to whether an agency has complied with subdivisions (c)
and (d) of the statute are questions for a court to determine, as a matter of
law.
C. Additional relevant statutory and regulatory provisions
       As noted, subdivision (d) of section 17004.7 specifically references the
“training guidelines established pursuant to Section 13519.8 of the Penal
Code.”
       Penal Code section 13519.8 comprises multiple subdivisions; its overall
effect is to grant authority to the POST Commission with respect to setting
standards pertaining to the state-wide training of officers “in the handling of
high-speed vehicle pursuits.”10



9     Notably, this subdivision specifically refers to the POST Commission’s
guidelines with respect to vehicle pursuits, adopted pursuant to the authority
granted by the Legislature in Penal Code section 13519.8—the statutory
provision that is referenced in subdivision (d)’s discussion of the
requirements for the annual training of officers with respect to an agency’s
adopted vehicle pursuit policy. We will further discuss both the POST
Commission’s guidelines, and Penal Code section 13519.8, in part III.C.3,
post.

10     Penal Code section 13519.8 was initially enacted in 1993. (See Stats.
1993, ch. 340, § 1.) As adopted at that time, Penal Code section 13519.8
included language requiring the POST Commission to “implement, on or
before November 1, 1994, a course or courses of instruction for the training of
law enforcement officers in the handling of high-speed vehicle pursuits
and . . . also develop uniform, minimum guidelines for adoption by California
law enforcement agencies for response to high-speed vehicle pursuits.” The
                                        15
      Penal Code section 13519.8 provides in full:
         “(a)(1) The commission[11] shall implement a course or
         courses of instruction for the regular and periodic training
         of law enforcement officers in the handling of high-speed
         vehicle pursuits and shall also develop uniform, minimum
         guidelines for adoption and promulgation by California law
         enforcement agencies for response to high-speed vehicle
         pursuits. The guidelines and course of instruction shall
         stress the importance of vehicle safety and protecting the
         public at all times, include a regular assessment of law
         enforcement’s vehicle pursuit policies, practices, and
         training, and recognize the need to balance the known
         offense and the need for immediate capture against the
         risks to officers and other citizens of a high-speed pursuit.
         These guidelines shall be a resource for each agency
         executive to use in the creation of a specific pursuit policy
         that the agency is encouraged to adopt and promulgate,
         and that reflects the needs of the agency, the jurisdiction it
         serves, and the law.

            “(2) As used in this section, ‘law enforcement officer’
            includes any peace officer of a local police or sheriff’s
            department or the California Highway Patrol, or of any
            other law enforcement agency authorized by law to
            conduct vehicular pursuits.




statute required that such training be included in the basic training for
officers, but also required that officers who had already completed basic
training participate in “supplementary training” with respect to “high-speed
vehicle pursuits, as prescribed and certified by the commission.” (See former
Pen. Code, § 13519.8, subds. (b), (c).) In 2005, the same year section 17004.7
was amended, Penal Code section 13519.8 was amended to its current form
(see Stats. 2005, ch. 485, § 4).

11    The “commission” referred to in Penal Code section 13519.8,
subdivision (a)(1) is the POST Commission. (See Ramirez, supra, 5 Cal.5th at
p. 999, fn. 1.)
                                       16
“(b) The course or courses of basic training for law
enforcement officers and the guidelines shall include
adequate consideration of each of the following subjects:

   “(1) When to initiate a pursuit.

   “(2) The number of involved law enforcement units
   permitted.

   “(3) Responsibilities of primary and secondary law
   enforcement units.

   “(4) Driving tactics.

   “(5) Helicopter assistance.

   “(6) Communications.

   “(7) Capture of suspects.

   “(8) Termination of a pursuit.

   “(9) Supervisory responsibilities.

   “(10) Blocking, ramming, boxing, and roadblock
   procedures.

   “(11) Speed limits.

   “(12) Interjurisdictional considerations.

   “(13) Conditions of the vehicle, driver, roadway,
   weather, and traffic.

   “(14) Hazards to uninvolved bystanders or motorists.

   “(15) Reporting and postpursuit analysis.

“(c)(1) All law enforcement officers who have received their
basic training before January 1, 1995, shall participate in


                               17
         supplementary training on high-speed vehicle pursuits, as
         prescribed and certified by the commission.

            “(2) Law enforcement agencies are encouraged to
            include, as part of their advanced officer training
            program, periodic updates and training on high-speed
            vehicle pursuit. The commission shall assist where
            possible.

         “(d)(1) The course or courses of instruction, the learning
         and performance objectives, the standards for the training,
         and the guidelines shall be developed by the commission in
         consultation with appropriate groups and individuals
         having an interest and expertise in the field of high-speed
         vehicle pursuits. The groups and individuals shall include,
         but not be limited to, law enforcement agencies, police
         academy instructors, subject matter experts, and members
         of the public.

            “(2) The commission, in consultation with these groups
            and individuals, shall review existing training programs
            to determine the ways in which high-speed pursuit
            training may be included as part of ongoing programs.

         “(e) It is the intent of the Legislature that each law
         enforcement agency adopt, promulgate, and require regular
         and periodic training consistent with an agency’s specific
         pursuit policy that, at a minimum, complies with the
         guidelines developed under subdivisions (a) and (b).”
         (Italics added.)

      In implementing a variety of legislative mandates with respect to the
training of California peace officers, the POST Commission has adopted
regulations.12 Relevant to the issues raised on appeal is Regulation 1081,
which provides in its introduction the following:


12    “[The] POST [Commission] is a state-funded organization designed to
insure professional standards in law enforcement. Penal Code section 13500
et seq. describes POST’s role in setting standards and guidelines pertinent to
                                      18
         “(a) Legislatively mandated courses, as specified in
         Commission Regulation 1005(f), pertain to training
         mandated by the Legislature for various kinds of peace
         officers and other groups for which the Commission has
         responsibility to establish minimum standards. The
         Commission may approve legislatively mandated courses
         that can be completed in fewer than the minimum hours.
         In such cases, the courses must be competency-based,
         where each student demonstrates mastery of clearly
         specified learning outcomes. Legislatively mandated
         courses shall meet the following minimum content and
         hours. Commission Regulations 1052-1056, and 1059
         specify the requirements for certification and presentation
         of these courses.

         “Credit for legislatively mandated courses that can be
         completed in fewer hours when using technology-based
         delivery (i.e., interactive multimedia) will be the same
         number of hours credited for a traditional instructor-led




the selection and training of peace officers.” (Diffey v. Riverside County
Sheriff’s Department (2000) 84 Cal.App.4th 1031, 1034, disapproved on other
grounds in Colmenares v. Braemar Country Club, Inc. (2003) 29 Cal.4th 1019,
1031, fn. 6.) The Legislature has delegated a number of “powers” to the
POST Commission; among the powers granted to the POST Commission are
the following: (1) “To develop and implement programs to increase the
effectiveness of law enforcement and when those programs involve training
and education courses to cooperate with and secure the cooperation of state-
level peace officers, agencies, and bodies having jurisdiction over systems of
public higher education in continuing the development of college-level
training and education programs” (Pen. Code, §13503, subd. (e)), and (2) “To
do any and all things necessary or convenient to enable it fully and
adequately to perform its duties and to exercise the power granted to it” (id.,
subd. (i)).
       Penal Code section 13506 authorizes the POST Commission to “adopt
those regulations as are necessary to carry out the purposes of this chapter.”

                                      19
         course. Testing is required to demonstrate competency.”
         (Cal. Code Regs., tit. 11, § 1081, italics added.)13

      Regulation 1081 sets out a list of more than 45 different training
subjects as to which the POST Commission has been tasked with providing
training standards and guidelines by the Legislature. Among those training
subjects is “High-Speed Vehicle Pursuit Training.” With respect to this
training subject, Regulation 1081 provides14:
         “High-Speed Vehicle Pursuit Training 1 Hour Minimum
         Annually. [Penal Code section 13519.8(a)-(e)]

         “For all peace officers of an agency authorized by law to
         conduct vehicle pursuits.

         “(1) Vehicle Safety, Operation and Tactics

         “(2) Agency Vehicle Pursuit Policy

         “(3) Assessing Risk, Dangers, and Conditions

            “(A) Public safety

            “(B) Officer safety



13    There is no indication that there have been any changes to Regulation
1081 with respect to its treatment of vehicle pursuit training since the time
period at issue.

14    Examples of the some of the subjects that Regulation 1081 discusses
are “Child Abuse Investigation,” “Developmental Disabilities and Mental
Illness,” “Electronic Surveillance,” “Human Trafficking Training,” “Radar
Operator Course.” None of the subjects are numbered or otherwise
designated in subdivisions. Each training subject includes the general
subject matter heading, as well as the number of hours designated for that
particular training, the authorizing statute related to that subject matter,
and, typically, a number of topics that are to be covered in the training on
that subject matter. (See Cal. Code Regs., tit. 11, § 1081.)
                                      20
  “(C) Importance of balancing the known offense and
  need for apprehension against the risks to officers and
  the public

“(4) Consideration of Law Enforcement Vehicle Pursuit
Issues

  “(A) When to initiate a pursuit

  “(B) The number of involved law enforcement units
  permitted

  “(C) Responsibilities of primary and secondary law
  enforcement units

  “(D) Driving tactics

  “(E) Helicopter assistance

  “(F) Communications

  “(G) Capture of suspects

  “(H) Termination of a pursuit

  “(I) Supervisory responsibilities

  “(J) Blocking, ramming, boxing and roadblock
  procedures

  “(K) Speed limits

  “(L) Interjurisdictional considerations

  “(M) Conditions of the vehicle, driver, roadway, weather
  and traffic

  “(N) Hazards to uninvolved bystanders or motorists

  “(O) Reporting and post-pursuit analysis


                               21
         “When used in conjunction with an agency’s pursuit policy,
         the California Law Enforcement Vehicle Pursuit Guidelines
         (Rev. 2/2007) and/or Pursuit Driving Update (2007)
         telecourse DVD can be used to satisfy this requirement.
         Note: POST videos typically require 2-5 training hours.)”

D. The City is not entitled to summary judgment based on its defense
   of full immunity under section 17004.7

      In support of its motion for summary judgment, the City asserted that
it was entitled to full immunity from liability related to the vehicle pursuit of
William Flores on March 26, 2017, on the ground that it met all of the
requirements of section 17004.7. The trial court agreed with the City and
determined that, as a matter of law, the City complied with all three
requirements of section 17004.7 (i.e., (1) the adoption of a policy that
complies with subdivisions (b)(1) and (c) of the statute, (2) the promulgation
of the policy in compliance with subdivisions (b)(1) and (b)(2), and (3) the
training of officers on the policy, in compliance with subdivisions (b)(1) and
(d)), and that the City is therefore immune from liability for any injuries or
deaths that resulted from a real or perceived vehicle pursuit.15




15    In part, the trial court reached its conclusion that the City had
demonstrated that it met the training requirement for a vehicle pursuit
policy under section 17004.7 because, the court determined, there is no
minimum time standard applied to the training required for immunity under
section 17004.7. In reaching this conclusion, the trial court relied in part on
the ground that the language of section 17004.7 itself does not include a time
requirement for the annual training, and in part on the ground that
Regulation 1081 includes a title referring to “ ‘Legislatively Mandated
Courses,’ ” but the Legislature did not “mandate” the annual training for
vehicle pursuit policies, and instead required such training “only if the police
agency desires to take advantage of immunity.”

                                       22
      Appellants challenge the trial court’s conclusions that the City met the
final two of the three requirements set out in section 17004.7—i.e., that that
the City sufficiently promulgated its vehicle pursuit policy and adequately
trained its officers on the policy, as required by section 17004.7.16 With
respect to the City’s training of its police force on its vehicle pursuit policy
during the year prior to the incident at issue, appellants contend that the
trial court erred in concluding that the City was not required to provide a
minimum of one hour of training per year on its vehicle pursuit policy, in
compliance with the minimum time standard set out in Regulation 1081.
      According to appellants, Regulation 1081 requires that any training on
a vehicle pursuit policy must be an hour in duration, which is the amount of
time that the POST Commission determined is necessary to permit adequate




16     Appellants do not challenge the first prong of the requirements of
section 17004.7, i.e., that the vehicle pursuit policy adopted by the City,
which the City refers to as “San Diego Police Department Procedure 1.03,”
meets the standards for a vehicle pursuit policy required under section
17004.7, subdivision (c).
       However, appellants do separately argue that the City failed to meet a
so-called “fourth prong” for immunity under section 17004.7. Appellants
argue that in Ramirez, supra, 5 Cal.5th at page 1002, the Supreme Court
“establishes a fourth prong, i.e., fourth question to ask, when considering a
public agency’s compliance with [section] 17004.7,” which, appellants
contend, is whether an agency has “meaningfully implemented its pursuit
policy vis-à-vis promulgation (prong 2) and training (prong 3).” Although we
question the premise of appellants’ contention that the Supreme Court, in
effect, added an additional legal requirement to the statutory immunity set
out in section 17004.7, we need not address or even consider this question, or
the other challenges raised by appellants, because, as we explain in the text,
we agree that the City has not established that it met the “training”
requirement prong of section 17004.7, as a matter of law.

                                        23
coverage of the topics and elements that every compliant vehicle pursuit
policy must cover.17
      The City makes three arguments in response to appellants’ contention
that the trial court erred in failing to conclude that the minimum one hour
per year time requirement for vehicle pursuit training set forth in Regulation
1081 applies for purposes of the training required in order for an agency to be
entitled to immunity under section 17004.7. The City first argues that
Regulation 1081 pertains only to basic training provided at law enforcement
academies, and that it does not apply to annual training such as that
contemplated under section 17004.7. Second, the City asserts, in an
argument comprising a single sentence, that Regulation 1081 applies only to
training that is mandated by the Legislature, and the training provided with
respect to the immunity granted in section 17004.7 is “discretionary,” not
mandatory. Finally, the City argues that even if vehicle pursuit training is
considered to be “mandated” by the Legislature, the one-hour time
requirement imposed by Regulation 1081 goes beyond the legislative
mandate granted to the POST Commission by the authorizing statute (PC
13519.8) and therefore constitutes an ultra vires act. Notably, the City does



17     Appellants note that Regulation 1081 provides for only a single
potential exception to the minimum time requirements set out for each
subject matter training identified, and that is where the training at issue
incorporates testing that permits the training entity to determine the officer’s
competency with respect to the subject matter of the training, as described in
subdivision (a) of Regulation 1081. Regulation 1081, subdivision (a) provides
that “[t]he [POST] Commission may approve legislatively mandated courses
that can be completed in fewer than the minimum hours. In such cases, the
courses must be competency-based, where each student demonstrates mastery
of clearly specified learning outcomes.” (Italics added.) In the absence of such
competency-based training, however, the “minimum content and hours” set
out in Regulation 1081 apply.
                                      24
not argue that the evidence it presented on summary judgment
demonstrated, as a matter of law, that the City’s training during the relevant
period prior to the incident at issue met the requirement set out in
Regulation 1081 that vehicle pursuit training be a minimum of one hour per
year.
        1. Relevant rules of statutory and regulatory interpretation
        The City’s arguments regarding the meaning and effect of the relevant
statutes, as well as Regulation 1081, require that we interpret these
provisions.
        Our goal in construing a statute is to “ ‘ “ascertain the intent of the
Legislature so as to effectuate the purpose of the law.” ’ [Citations.] ‘In
determining such intent, a court must look first to the words of the statute
themselves, giving to the language its usual, ordinary import and according
significance, if possible, to every word, phrase and sentence in pursuance of
the legislative purpose.’ [Citation.] At the same time, ‘we do not consider . . .
statutory language in isolation.’ [Citation.] Instead, we ‘examine the entire
substance of the statute in order to determine the scope and purpose of the
provision, construing its words in context and harmonizing its various parts.’
[Citation.] Moreover, we ‘ “read every statute ‘with reference to the entire
scheme of law of which it is part so that the whole may be harmonized and
retain effectiveness.’ ” ’ ” (State Farm Mutual Automobile Ins. Co. v.
Garamendi (2004) 32 Cal.4th 1029, 1043.)
        “If the statutory language is clear and unambiguous, then we need go
no further. [Citation.] If, however, the language is susceptible to more than
one reasonable interpretation, then we look to ‘extrinsic aids, including the
ostensible objects to be achieved, the evils to be remedied, the legislative
history, public policy, contemporaneous administrative construction, and the


                                         25
statutory scheme of which the statute is a part.’ ” (Hoechst Celanese Corp. v.
Franchise Tax Bd. (2001) 25 Cal.4th 508, 519.)
      “The rules governing interpretation of statutes generally apply also to
initiatives and regulations.” (Spanish Speaking Citizens’ Foundation, Inc. v.
Low (2000) 85 Cal.App.4th 1179, 1214.)
      2. The City’s first and second arguments misperceive the mechanism by
         which Regulation 1081 is applicable for purposes of determining
         section 17004.7 immunity

      The City’s first argument as to why Regulation 1081 does not apply to
require a minimum of one hour of annual training for purposes of section
17004.7 immunity is that Regulation 1081, which sets out minimum training
standards “for legislatively mandated courses, which are specified in
[Regulation 1005, subdivision (f)],” applies only to “entry level training [that]
is mandated by statute.” The City asserts, “[Regulation 1005, subdivision (f)]
clearly pertains to entry level training . . . – this is the content for a basic law
enforcement academy for cadets, not content for annual pursuit training
under CVC 17004.7.”
      This contention is clearly incorrect. Regulation 1005 is titled
“Minimum Standards for Training,” and its provisions set out the general
standards for a variety of types of peace officer training. A review of the
provisions of Regulation 1005 demonstrates that the basic training course
plan (referred to as “Minimum Entry-Level Training Standards”) is provided
for in subdivision (a) of Regulation 1005. The remaining subdivisions of
Regulation 1005, including subdivision (f), provide outlines for other types of
training that may be required of a peace officer in the State of California. For
example, subdivision (b) of Regulation 1005 outlines the training required for
peace officer supervisors. Subdivision (c) of Regulation 1005 outlines the
training required for those seeking management level positions. Subdivision

                                         26
(d) of Regulation 1005 references “Continuous Professional Training (CPT)”
that is required of officers every 2 years, and subdivision (e) of the same
regulation references the training required for “department heads and their
executive staff positions.”
      Subdivision (f) of Regulation 1005 states, in full: “Specific training
mandated by the legislature is specified in Regulation 1081.” Thus, contrary
to the City’s description of the purpose of subdivision (f) of Regulation 1005
(and therefore, also of Regulation 1081), it is clear that subdivision (f) does
not relate solely to basic training for new cadets. The City’s contention in
this regard therefore does not provide a basis for concluding that the
minimum training standards set forth in Regulation 1081, including the
minimum time standard, do not apply to the training required for purposes of
immunity under section 17004.7.
      We similarly reject the City’s suggestion that Regulation 1081 has no
application with respect to vehicle pursuit training because, as the City
asserts, Regulation 1081 does not apply to “discretionary training such as the
annual pursuit training, which is optional if the entity wishes to avail itself of
the immunity.” According to the City’s argument, Regulation 1081 applies
only to “mandated” training, and because section 17004.7’s requirements are
“discretionary,” in the sense that the Legislature has allowed agencies to
decide whether to meet the requirements of section 17004.7 in order to be
entitled to immunity, the provisions of section 17004.7 cannot be considered
to be “mandated,” rendering Regulation 1081 inapplicable.
      This analysis fails to appreciate how section 17004.7 operates.
Although section 17004.7 does not require that every agency that employs
peace officers adopt and promulgate a vehicle pursuit policy and train its
officers with respect to that policy, section 17004.7 makes it clear that if an


                                        27
agency wants to obtain the benefit of immunity under the statute, that
agency must meet the requirements imposed by section 17004.7. Only “[a]
public agency employing peace officers that adopts and promulgates a written
policy on, and provides regular and periodic training on an annual basis for,
vehicular pursuits complying with subdivisions (c) and (d) is immune from
liability for civil damages . . . .” (§ 17004.7, subd. (b)(1), italics added.) Thus,
if an agency wants the benefit of immunity from liability for civil damages
arising from a real or perceived vehicle pursuit under section 17004.7, then
the Legislature has mandated the three things that agency must do in order
to be entitled to that immunity. One of those three requirements is that the
agency “provide[ ] regular and periodic training on an annual basis” with
respect to its section 17004.7-compliant vehicle pursuit policy. Thus, section
17004.7 does, in fact, mandate vehicle pursuit training for those agencies
desiring the benefit of section 17004.7 immunity. Such training is, therefore,
legislatively mandated where section 17004.7’s immunity is invoked.
      Further, section 17004.7 specifically imposes two additional
requirements pertaining to the training: First, the training must cover all of
the subjects and elements set forth in subdivision (c) of section 17004.7,18
and second, the training “shall comply” with any “training guidelines
established pursuant to” Penal Code section 13519.8.19 Penal Code section



18    “ ‘Regular and periodic training’ [for purposes of section 17004.7
immunity] means annual training that shall include, at a minimum, coverage
of each of the subjects and elements set forth in subdivision (c) . . . .”
(§ 17004.7, subd. (d), italics added.)

19     “ ‘Regular and periodic training’ [for purposes of section 17004.7
immunity] means annual training . . . that shall comply, at a minimum, with
the training guidelines established pursuant to Section 13519.8 of the Penal
Code.” (§ 17004.7, subd. (d), italics added.)
                                         28
13519.8, in turn, authorizes the POST Commission to develop guidelines for
the creation of vehicle pursuit polices, as well as standards and objectives for
vehicle pursuit training regarding those policies; the POST Commission’s
regulations regarding the creation of the vehicle pursuit policies and the
training on those policies, therefore, are “established pursuant to” Penal Code
section 13519.8.
      Although section 17004.7, subdivision (d) refers to the need for
compliance with “the training guidelines established pursuant to [Penal
Code] Section 13519.8” (italics added) we are satisfied that the Legislature’s
use of the word “guidelines” in this provision is intended to relate to the
training “standards” referred to in Penal Code section 13519.8, subdivision
(d); in other words, the Legislature has used the terms “guidelines” and
“standards” interchangeably in the statutory scheme related to vehicle

pursuit policies.20 In addition to the fact that these words are synonyms and
have definitions that overlap conceptually, the structure of the statutes at
issue convinces us that the Legislature intended to refer to the same concepts


20     “Standard” is a synonym for “guideline” (see Merriam-Webster Dict.
Online (2022)  [as of
Sept. 15, 2022], archived at  and some
definitions of a “guideline” overlap with those of a “standard” (compare
Oxford English Dict. Online (2022) “guideline”

[as of Sept. 15, 2022], archived at  [“b. A rule,
principle, or general statement which may be regarded as a guide to
procedure, policy, interpretation, etc., or (especially) as giving authoritative
guidance. In later use often in plural: a set of such rules, statements, etc.”
(italics added)] with Oxford English Dict. Online (2022), “standard”
 [as of Sept. 15,
2022], archived at  [“17. a. A rule, principle,
criterion, or measure by which something can be judged or evaluated. In
later use also: an accepted norm against which something can be compared.
Now frequently in plural”].)
                                       29
when using these terms in the relevant statutes, in that the Legislature
intended to use these two words to refer to criteria that must be met in order
for an agency to qualify for immunity under section 17004.7.
      Notably, the phrase “training guidelines,” which is what is used in
section 17004.7, is not found in Penal Code section 13519.8. Nor does Penal
Code section 13519.8 use the words “guideline” or “guidelines” in connection
with the training-related provisions of that statute; instead it uses the word
“guidelines” with respect to something else. In subdivision (a)(1) of Penal
Code section 13519.8, the Legislature has mandated that the POST
Commission complete two separate but related undertakings: First, the
POST Commission “shall implement a course or courses of instruction for the
regular and periodic training” on vehicle pursuits (i.e., the training mandate),
and second, the POST Commission “ shall . . . develop uniform, minimum
guidelines for adoption and promulgation” of the policies the state is
encouraging agencies to “adopt and promulgate” (i.e., the policy-guideline
mandate). (Pen. Code, § 13519.8, subd. (a)(1).)21 A review of the statute


21   We quote here the language of relevant portions of Penal Code section
13519.8, but with editorial additions that highlight the two different
mandates to the POST Commission set for the in the statute and further
emphasize the distinction in the language used with respect to these two
mandates:
         “(a)(1) The commission[ ] [1] shall implement a course or
         courses of instruction for the regular and periodic training
         of law enforcement officers in the handling of high-speed
         vehicle pursuits and [2] shall also develop uniform,
         minimum guidelines for adoption and promulgation by
         California law enforcement agencies for response to high-
         speed vehicle pursuits. The [2] guidelines [for adoption and
         promulgation by California law enforcement agencies for
         response to high-speed vehicle pursuits] and [1] course of
         instruction [for the regular and periodic training of law
                                      30
         enforcement officers] shall stress the importance of vehicle
         safety and protecting the public at all times, include a
         regular assessment of law enforcement’s vehicle pursuit
         policies, practices, and training, and recognize the need to
         balance the known offense and the need for immediate
         capture against the risks to officers and other citizens of a
         high-speed pursuit. These [2] guidelines [for adoption and
         promulgation by California law enforcement agencies for
         response to high-speed vehicle pursuits] shall be a resource
         for each agency executive to use in the creation of a specific
         pursuit policy that the agency is encouraged to adopt and
         promulgate, and that reflects the needs of the agency, the
         jurisdiction it serves, and the law.” (Italics added.)
       The final sentence of subdivision (a)(1) makes clear that the provision’s
use of the word “guidelines” refers to the specific subjects that are set forth in
Regulation 1081 with respect to the vehicle pursuit policy itself—i.e., the
subjects that must be addressed in a policy adopted and promulgated by an
agency that seeks the benefit of immunity under section 17004.7.
       Other provisions of Penal Code section 13519.8 similarly repeat the
distinction between these two separate concepts—i.e., the training mandate
and the policy-guideline mandate—and demonstrate that the reference to
“guidelines” is made in connection with only the policy-guideline mandate.
For example, subdivision (b) of Penal Code section 13519.8 states “The
[1] course or courses of basic training for law enforcement officers and [2] the
guidelines [for adoption and promulgation by California law enforcement
agencies for response to high-speed vehicle pursuits] shall include adequate
consideration of each of the following subjects,” and proceeds to list 15
subjects, such as “[w]hen to initiate a pursuit” (id., subd. (b)(1)) and
“[i]nterjurisdictional considerations” (id., subd. (b)(12)). Similarly,
subdivision (d)(1) of Penal Code section 13519.8 mentions both the training
mandate and the policy-guideline mandate: “The [1] course or courses of
instruction, the learning and performance objectives, the standards for the
training, and [2] the guidelines [for adoption and promulgation by California
law enforcement agencies for response to high-speed vehicle pursuits] shall
be developed by the commission in consultation with appropriate groups and
individuals having an interest and expertise in the field of high-speed vehicle
pursuits. . . .” Significantly, subdivision (d)(1) of Penal Code section 13519.8
is the same subdivision in which the Legislature authorizes the POST
Commission to “develop, in consultation with appropriate groups and
                                       31
demonstrates that Penal Code section 13519.8 uses the word “guidelines”
only in connection with the policy-guideline mandate, and not in connection
with the training mandate. In addition, Regulation 1081 does not use the
phrase “training guidelines” or the word “guidelines,” but instead, references
“standards.”22 Thus, there are no “training guidelines” referenced in Penal
Code section 13519.8 or in Regulation 1081. The phrase “training guidelines”
in section 17004.7 must therefore refer to the “standards” pertaining to
training that are referenced in Penal Code section 13519.8 and Regulation
1081 because, if one were to conclude that “training guidelines” as used in
section 17004.7 means something other than the training “standards”
referred to in Penal Code section 13519.8, the result would be that there are
no “training guidelines” with which an agency must comply under Penal Code


individuals,” the “learning and performance objectives” and “standards for
the training” that are to apply to vehicle pursuit trainings.
      Finally, subdivision (e) of Penal Code section 13519.8 refers to the
“guidelines” and states that those “guidelines” are mandatory with respect to
the creation of a compliant vehicle pursuit policy: “It is the intent of the
Legislature that each law enforcement agency adopt, promulgate, and require
regular and periodic training consistent with an agency’s specific pursuit
policy that, at a minimum, complies with the guidelines developed under
subdivisions (a) and (b).” Thus, under subdivision (e), it is the “agency’s
specific pursuit policy” that must comply with the “guidelines developed
under subdivisions (a) and (b).”
      The term “guidelines” is used consistently only in connection with
Penal Code section 13519.8’s references to the development of the vehicle
pursuit policies, and is not used in connection with the statute’s references to
the training mandate.

22    Regulation 1081 uses the word “standards” a single time, in the
introductory paragraph, stating: “Legislatively mandated courses, as
specified in Commission Regulation 1005(f), pertain to training mandated by
the Legislature for various kinds of peace officers and other groups for which
the Commission has responsibility to establish minimum standards.” (Italics
added.)
                                      32
section 13519.8. Such an interpretation would render section 17004.7’s
directive to agencies that they must comply with the “training guidelines”
established under Penal Code section 13519.8 a nullity; we must avoid such a
construction. (See Tuolumne Jobs & Small Business Alliance v. Superior
Court (2014) 59 Cal.4th 1029, 1039 [“ ‘An interpretation that renders
statutory language a nullity is obviously to be avoided’ ”]; see also Reno v.
Baird (1998) 18 Cal.4th 640, 658 [“ ‘Courts should give meaning to every
word of a statute if possible, and should avoid a construction making any
word surplusage’ ”].) We therefore conclude, instead, that, in requiring
agencies to “comply, at a minimum, with the training guidelines established
pursuant to Section 13519.8” (italics added) under section 17004.7, the
Legislature intended to require agencies to comply with any parameters or
rules—i.e., any standards— for vehicle pursuit training that are created
pursuant to the authority of Penal Code section 13519.8.23 Section 17004.7
therefore requires compliance with any vehicle pursuit training regulations


23     That the Legislature did not use the terms “guidelines” in section
17004.7 and “standards” in Penal Code section 13519.8 to refer to two
different levels of obligation for adherence—but rather, used both words to
refer to criteria or rules that are mandatory—is further supported by the
manner in which Penal Code section 13519.8 uses the word “guidelines” in
connection with the policy-guideline mandate. Specifically, although Penal
Code section 13519.8 refers to the rules that the POST Commission is
required to develop with respect to providing content parameters for the
policies to be created by agencies by referring to them as “guidelines,” it is
clear that an agency must consider and address each of the subjects set out in
its “guidelines” in order for the policies to be created. (See Pen. Code,
§ 13519.8, subd. (e) [“an agency’s specific pursuit policy” must “at a
minimum, compl[y] with the guidelines developed under subdivisions (a) and
(b)” of Penal Code section 13519.8].) Thus, a policy’s compliance with the
“guidelines” is mandatory, such that the policy-related “guidelines” are not
mere recommendations, but are rules with which adherence is required.

                                       33
established by the POST Commission pursuant to the mandate established
by Penal Code section 13519.8.24
      It is the language of section 17004.7, itself, that renders mandatory an
agency’s compliance with the regulations established pursuant to the
authority granted to the POST Commission pursuant to Penal Code section
13519.8. The City’s second argument as to why Regulation 1081’s one-hour
training requirement does not apply to training for purposes of section
17004.7 immunity is therefore without merit.
      3. The City is incorrect in its assertion that the POST Commission is
         not authorized to set time standards with respect to the training that
         it is authorized to oversee and that its act in setting a minimum time
         standard is void

      The City’s third and final contention as to why the minimum time
standard set out in Regulation 1081 should not apply to the City’s annual
training on its vehicle pursuit policy under section 17004.7 is that, to the
extent the POST Commission was authorized to set standards applicable to




24     A review of the amendments to section 17004.7 and Penal Code section
13519.8 demonstrates that some of the imprecision in the use of various
terminology among these provisions, and even within Penal Code section
13519.8 itself, such as the retention of its reference to “basic training,” has
arisen as a result of the continuing evolution of the Legislature’s approach to
encouraging agencies to adopt and effectively implement vehicle pursuit
policies that address all of the subjects identified by the Legislature and the
POST Commission as necessary to ensure public safety in connection with
vehicle pursuits. We believe that our interpretation of the relevant
provisions best harmonizes the statutory provisions and regulation,
consistent with the stated legislative purpose of encouraging local agencies to
adopt, promulgate and train on vehicle pursuit policies in order to “improve
public safety” (Ramirez, supra, 5 Cal.5th at p. 1001).
                                       34
annual vehicle training, the POST Commission acted beyond the scope of this
authority in setting a minimum time standard for such training.25
      In determining the validity of a regulation promulgated by a state
agency, we consider whether the regulation is “ ‘consistent and not in conflict
with’ ” the statutory provision that authorizes it and whether the regulation
is reasonably necessary to effectuate the purpose of the authorizing law.
(Morris v. Williams (1967) 67 Cal.2d 733, 748 (Morris), quoting Gov. Code,

former § 1137426.) A court’s task in this regard has been described as “ ‘
“decid[ing] whether the [agency] reasonably interpreted the legislative
mandate.” [Citation.]’ ” (Woods v. Superior Court (1981) 28 Cal.3d 668, 679
(Woods).) In doing so, a court “presume[s] the validity of the regulation,” and
the “burden lies with the party challenging the regulation to show its
invalidity.” (In re Mohammad (2022) 12 Cal.5th 518, 529.)
      When the question being scrutinized is whether an agency’s action in
promulgating a regulation was authorized by the Legislature, as it is here,
very little deference is accorded the agency’s interpretation of the statute:
“A court does not . . . defer to an agency’s view when deciding whether a
regulation lies within the scope of the authority delegated by the Legislature.



25    The City argues that “[n]either CVC 17004.7 nor PC 13519.8 created a
mandatory minimum time for [the] training or required that all agencies use
the training created by POST.”

26    Former section 11374 of the Government Code was renumbered as
section 11342.2 (Stats. 1979, ch. 567, §§ 1–2.) Government Code section
11342.2 provides: “Whenever by the express or implied terms of any statute
a state agency has authority to adopt regulations to implement, interpret,
make specific or otherwise carry out the provisions of the statute, no
regulation adopted is valid or effective unless consistent and not in conflict
with the statute and reasonably necessary to effectuate the purpose of the
statute.”
                                       35
The court, not the agency, has ‘final responsibility for the interpretation of
the law’ under which the regulation was issued. [Citations.]” (Yamaha Corp.
of America v. State Bd. of Equalization (1998) 19 Cal.4th 1, 11, fn. 4, italics
added.)
      With these standards in mind, we consider whether the minimum time
standard set out in Regulation 1081 for vehicle pursuit policy training, comes
within the authority granted to the POST Commission. As the City notes,
neither section 17004.7 nor Penal Code section 13519.8 includes an express
authorization to the POST Committee regarding the setting of minimum time
standards for training on vehicle pursuit policies. Nor do these provisions
require that an agency utilize vehicle pursuit training created by the POST
Commission for purposes of entitlement to section 17004.7 immunity, as the
City also notes. Instead, it is clear that section 17004.7 envisions that each
agency will create its own training, tailored to the specific vehicle pursuit
policy adopted by that agency.27 However, the fact that there is no express
statement regarding the authority to set a minimum time standard or any
requirement that local agencies use training created by the POST
Commission, does not answer the question whether the POST Commission’s
promulgation of a minimum time standard in Regulation 1081 went beyond
the authority granted to it by statute. Nor does it suggest that the statutory
framework exempts agencies from meeting the standards for training
promulgated by the POST Commission in Regulation 1081, including the
minimum time standard, when creating and providing their own vehicle


27    Given that section 17004.7 permits an agency to develop and adopt its
own unique vehicle pursuit policy (within the general parameters set forth in
subdivision (c) of the provision), it makes sense that each agency also
develops and provides training with respect to the specific policy that
particular agency has adopted.
                                       36
pursuit training. Rather, we must look to the language of the authorizing
statute to determine the scope of authority granted to the POST Commission
with respect to issues pertaining to vehicle pursuit training.
      The statute authorizing the POST Commission to develop a regulation
related to setting standards for training pertaining to vehicle pursuits is
Penal Code section 13519.8.28 As previously noted, that statute specifically
tasks the POST Commission with two important assignments: first, the
POST Commission “shall implement a course or courses of instruction for the
regular and periodic training of law enforcement officers in the handling of
high-speed vehicle pursuits,” and second, it “shall . . . develop uniform,
minimum guidelines for adoption and promulgation by California law
enforcement agencies for response to high-speed vehicle pursuits.” (Pen.
Code, § 13519.8, subd. (a)(1).) With respect to the training of officers,
subdivision (d)(1) of Penal Code section 13519.8 specifically further delegates
to the POST Commission” the development of not only “[t]he course or
courses of instruction,” but also “the learning and performance objectives,”
and “the standards for the training,” which the POST Commission is required
to develop, along with the guidelines for the policies themselves, “in
consultation with appropriate groups and individuals having an interest and


28     Again, section 17004.7 specifically references Penal Code section
13519.8 in its provision defining the “training” prong that an agency must
meet in order to qualify for immunity under section 17004.7. (§ 17004.7,
subd. (d) [“annual training . . . shall include, at a minimum, coverage of each
of the subjects and elements set forth in subdivision (c) and . . . shall comply,
at a minimum, with the training guidelines established pursuant to Section
13519.8 of the Penal Code”].) As is clear from Penal Code section 13519.8,
any “training guidelines” that are “established” pursuant to that provision
are established through the POST Commission; Penal Code section 13519.8
does not itself establish its own training guidelines or standards, but instead
delegates this work to the POST Commission.
                                       37
expertise in the field of high-speed vehicle pursuits.” In other words, the
Legislature has authorized the POST Commission to develop officer training
courses and set out specific requirements—i.e., standards and objectives—
that must be met with respect to this training.
      After considering this statutory language, we conclude that the POST
Commission “ ‘ “reasonably interpreted [its] legislative mandate” ’ ” (Woods,
supra, 28 Cal.3d at p. 679) when it included, among the training standards it
set for vehicle pursuit training, a minimum time standard of one hour
annually for the training. A reasonable interpretation of the phrasing of
subdivision (d)(1) of Penal Code section 13519.8 is that the “standards” for a
training may include a metric regarding the minimum amount of time that
the training should comprise.29 Given the number and breadth of the topics
that are required to be covered with respect to vehicle pursuit training, the
setting of a minimum time standard helps to ensure that the training will be
meaningful and effective. Further, the setting of a minimum time standard
is consistent with the POST Commission’s obligation to develop “learning and
performance objectives” and “standards for training,” because the amount of
time devoted to training directly impacts the amount of content and detail
that may be conveyed to an officer, and the imposition of a minimum time
standard for the training does not conflict with anything in Penal Code



29    The term “standard” has been defined as “something set up and
established by authority as a rule for the measure of quantity, weight, extent,
value, or quality” (Merriam Webster Dict. Online (2022)
 [as of Sept. 15,
2022], archived at as well as “[a] rule,
principle, criterion, or measure by which something can be judged or
evaluated” (Oxford English Dict. Online (2022)
 [as of Sept. 15,
2022], archived at .
                                      38
section 13519.8. (See Morris, supra, 67 Cal.2d at p. 748 [regulation must be
consistent and not conflict with authorizing statute].)
      Our conclusion that the POST Commission’s decision to include a
minimum time standard with respect to vehicle pursuit training in
Regulation 1081 falls within the authority granted to the POST Commission
through Penal Code section 13519.8 is also supported by the fact that every
one of the wide variety of training subjects addressed in Regulation
1081includes a minimum time standard in connection with that training
subject. These minimum time standards exist even though, as to the vast
majority of the training subjects, there is legislative silence on the matter of

minimum time standards.30 We have found no case authority declaring—or
even suggesting—that the POST Commission has exceeded its authority in


30     This court has identified four training subjects addressed in Regulation
1081 for which the Legislature, in the authorizing statute, has specifically
mandated certain time periods for the training at issue. (See Pen. Code,
§ 13519.14 [authorizing development of training and guidelines for dealing
with complaints of human trafficking, and including requirement that the
training be at least two hours in length]; Pen. Code, § 13515.27 [establishing
the creation of a continuing education course on “interaction with persons
with mental illness, intellectual disability, and substance use disorders,” and
providing that the course will be “at least three consecutive hours”]; Pen.
Code, § 13515.28, subd. (a)(1) [mandating that the POST Commission
“require the field training officers who provide instruction in the field
training program to have at least eight hours of crisis intervention behavioral
health training to better train new peace officers on how to effectively
interact with persons with mental illness or intellectual disability”];
Veh. Code, § 40802 [requiring that arresting officers who use radar have
“successfully completed a radar operator course of not less than 24 hours on
the use of police traffic radar,” plus an additional two-hour training course if
the “laser or . . . other electronic device is used to measure the speed of
moving objects”].) However, this leaves at least 42 other training subjects
addressed in Regulation 1081 for which the authorizing statutes make no
mention of a legislatively-determined time requirement for training.

                                       39
setting any of the minimum time standards for any of the subjects that the
POST Commission addresses in Regulation 1081 as to which the Legislature
has neither specifically mentioned a required minimum time standard nor
expressly stated that the POST Commission is to determine the minimum
time standard.
      The City’s contention that the POST Commission acted outside its
authority in setting a one-hour annual minimum training requirement for
vehicle pursuit training is therefore without merit. Section 17004.7 itself
requires that an agency that adopts its own vehicle pursuit policy train its
officers with respect to that policy in a manner that also complies with the
training dictates of Penal Code section 13519.8, which, in turn, requires
compliance with the dictates of the POST Commission’s standards for that
training. As we have determined, the POST Commission acted within the
authority granted to it in Penal Code section 13519.8 in setting a minimum
time standard for vehicle pursuit training. Therefore, the one-hour annual
minimum time standard set out in Regulation 1081 applies to agencies
seeking immunity pursuant to section 17004.7.31


31     The parties dispute the relevance and admissibility of a portion of a
declaration of Steven D’Arcy, an expert retained by the City for purposes of
this litigation, which Mr. D’Arcy provided in a different case. Specifically, in
support of appellants’ position that the City’s training was required to meet
the one-hour annual minimum time standard set out in Regulation 1081 but
failed to do so, appellants contend that in a different case, Mr. D’Arcy
declared that immunity under section 17004.7 “requires at least one hour of
annual pursuit training.” The City contends that its objection to the
admissibility of Mr. D’Arcy’s declaration in a separate case was sustained
and that ruling was not appealed by appellants. The City is correct that
Mr. D’Arcy’s declaration in a separate case is not evidence in this case
because the trial court sustained its objection to the declaration. Although
appellants assert that the trial court overruled the City’s objection to
Mr. D’Arcy’s declaration and admitted the declaration in its entirety, the
                                       40
      Given our conclusion that the one-hour annual minimum time standard
applies to the training provided by any agency seeking immunity under
section 17004.7, the City must present undisputed facts demonstrating that
its vehicle pursuit policy training was at least one hour in duration in the
training year prior to the incident in order to be entitled to immunity under
section 17004.7.32 The undisputed facts do not support such a conclusion, as
the City apparently concedes, given that it does not contend that summary
judgment in its favor may be affirmed because the evidence demonstrates, as
a matter of law, that its training met the one-hour minimum time standard
set out in Regulation 1081. Rather, the record on summary judgment



record demonstrates that appellants are incorrect. Appellants rely on the
numbering of the City’s objections to suggest that the trial court did not
sustain the City’s objection number 36, which is true. However, the trial
court’s order identified the items to which it was sustaining objections by
their exhibit numbers, not by the City’s objection numbers. The trial court
sustained an objection to Exhibit 22, which contains Mr. D’Arcy’s declaration.
       In any event, we would not have considered Mr. D’Arcy’s declaration
because it is irrelevant to our determination as to the proper interpretation of
the statutes and the regulation at issue in this case. (See Issakhani v.
Shadow Glen Homeowners Assn., Inc. (2021) 63 Cal.App.5th 917, 934 [“the
meaning and purpose of a legislative enactment is a question of law for the
court; an expert’s opinion on such matters is an inadmissible legal
conclusion”].)

32     In Ramirez, supra, 5 Cal.5th at pages 999–1002, the Supreme Court
quoted from the appellate court’s factual description of the case and
concluded that the appellate court had properly determined that total
compliance with the certification requirement was not necessary. As quoted
by the Supreme Court, the appellate court considered the number of officers
who had completed the annual training on the agency’s pursuit policy and
had certified that they had received, read, and understood the policy “within
a year of the incident” (id. at p. 998),t suggesting that the year prior to an
incident is the relevant time period for purposes of determining an agency’s
eligibility for immunity under section 17004.7.
                                       41
suggests that the City’s training was less than an hour in duration. In
response to multiple factual assertions set out in “Plaintiffs’ Additional
Material Facts and Evidence” in which the plaintiffs include the fact that the
training video used by the City during the relevant time period was
“25 minutes and 50 seconds,” the City at no point disputed the description of
the duration of the video. A copy of the 25 minute, 50 second training video
was also included as an exhibit in the trial court. Further, the City offered no
evidence that its vehicle pursuit policy training included anything beyond the
mere screening of the 25 minute, 50 second video.
      In the absence of evidence to support a determination, as a matter, of
law, that the City’s vehicle pursuit training met the one-hour annual
minimum standard set out in Regulation 1081, the City cannot demonstrate
that it met the “annual training” prong of section 17004.7. The City thus
failed to demonstrate that it was entitled to the immunity granted in section
17004.7, and the trial court therefore should not have granted the City’s
motion for summary judgment.
                                       IV.
                                DISPOSITION
      The judgment entered in favor of the City is reversed. The matter is
remanded to the trial court for further proceedings. Appellants are entitled
to costs on appeal.


                                                           AARON, J.
WE CONCUR:

HALLER, Acting P. J.

DATO, J.



                                       42